STONE, J.
The two notes, first maturing, disclosed in the answer of the garnishee, were past due at the time he filed his amended answer, and he fails to disclose that he had received any notice of the transfer of the notes, or that any person, other than the defendant debtor, asserted any claim to them. The sum of the two notes, so past due, exceeds the amount of the judgment, for the payment of which they are sought to be condemned. The renewal of the notes by the garnishee, made after the maturity of the first notes, and after he had been served with summons in garnishment, can not affect the rights of the attaching creditor. The liabilities of the garnishee are the same as if he had never given the *325renewed notes. — M. & O. R. R. Co. v. Whitney, 39 Ala. 468; Mills v. Stewart, 12 Ala. 90.
Tbe present debt, although in form a commercial security, was owned and held by the payee after its maturity; for, after that time, he allowed his debtor to renew it. The debt was subject to garnishment, (Mills v. Stewart, supra), and there was no error in its condemnation.
Affirmed.